Citation Nr: 1438147	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012 the Veteran testified before the undersigned during a hearing held at the RO.  A transcript of the testimony offered at the hearing has been associated with the record.  

In February 2014, this matter was last before the Board at which time it was remanded for further development.  

When this matter was last before the Board, the Board also remanded claims for service connection of a bilateral ankle disorder and bilateral hearing loss.  Following the development directed by the Board in regard to these claims, the RO issued a July rating decision granting entitlement to service connection for a right ankle disability, a left ankle disability and bilateral hearing loss.  Thus, these issues are not before the Board at present.

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2009.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the etiology of his claimed tinnitus.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that overall the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms, history and assertions.  Based upon the examination reports the Board is able to make an informed decision on the claim.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has tinnitus as a result of active service.  He served as a Crewman on a Chaparral/Vulcan Air Defense System, and alleges noise exposure in this capacity from engine and other noise consistent with his duties, which resulted in tinnitus.  See DD Form 214.  A review of the Veteran's service treatment records discloses no complaints of tinnitus.  The Veteran denied any ear or hearing problems at discharge and examination of the ears was normal, with no assessment or complaints of tinnitus.  See May 1970 Reports of Medical Examination and History.
In December 2008 the Veteran filed his claim for service connection of tinnitus.  On his VA Form 21-526, he did not indicate that he had ever received any medical treatment for tinnitus.  

In April 2009, the RO denied the claim.  In an April 2010 Notice of Disagreement (NOD) the Veteran contended that tinnitus was caused by prolonged exposure to acoustic trauma in service consistent with his duties.  Following the NOD, the Veteran submitted private audiology records pertaining to hearing loss and hearing aids, but these records do not refer to tinnitus.  

Following service, the only documented clinical complaints of tinnitus appear in the Veteran's first VA audiologic examination conducted in August 2010.  The examination report notes that the claims file and the service records were reviewed by the examiner, who noted that the service records were negative with respect to complaints of tinnitus.  At the time, the Veteran reported a constant ringing in the ears that was getting louder each day.  He described it as a "spewing sound with some ringing."  The Veteran reported exposure to noise during his active duty service, without the use of hearing protection.  He denied combat, and reported limited non-military occupational and recreational noise exposure.  The Veteran could not then give a time period as to when the noise in his ears started.  After a review of the service records, interview of the Veteran and audiometric testing, the examiner concluded that it was less likely than not that tinnitus was the result of military noise exposure.  

In May 2012, the Veteran and his spouse testified before the Board.  At the hearing, the Veteran testified that he had been exposed to noise from driving trucks, and reported difficulty hearing in service during his duties.  He related that a doctor had told him that his ringing in the ears was related to service.  He mainly testified as to a history of hearing difficulty in and since service.  His spouse testified as to noticing that the Veteran had always had a problem, and that the Veteran had reported a constant "swishing" sound in his ears.  She related that he had had such problems in and since service.  The Veteran denied exposure to acoustic trauma post-service.

In February 2014, the Board remanded the claim to obtain an addendum to the August 2010 opinion; however, the August 2010 examiner was not apparently available and the Veteran was afforded a VA audiology examination in April 2014.  At the examination, no opinion was given on tinnitus as the Veteran denied tinnitus.  In fact, he denied any problems with his ears besides hearing loss.  

Tinnitus is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veterans service records contain no complaints or assessment of tinnitus and it is not until about 40 years following service that tinnitus was clinically treated or complained of.  Thus, resolution of the claim largely depends on the weight to be afforded the lay evidence of record, particularly the Veteran's offered history.  

The Board also finds that the Veteran's reports of tinnitus in and since service are not credible.  This is because his statements made in the context of his current claim and appeal are inconsistent with each other, as well as with those made during service.  The Veteran has alleged that he has had tinnitus, i.e. a ringing sound in the ears, since active service, which involved exposure to significant noise.  However, on VA examination in August 2010, the Veteran could not identify when these symptoms began, and in April 2014 he denied even having tinnitus.  At discharge, he also denied any ear problems and did not report any tinnitus.  The inconsistencies in the present reports, and as shown by comparison to the in-service reports, are the basis for the Board's finding that his present reports are not credible.  

To the extent that the Veteran relates tinnitus assessed over 40 years following discharge to exposure to acoustic trauma, the Board notes that this is a complex medical question, especially in light of the long period of time between the alleged injury and the assessment thereof.  As such, the Veteran's statements in this regard carry no probative value as he is not competent to address this complex question. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board notes that at his Board hearing, he related that a physician had told him that his tinnitus was related to in-service noise exposure.  None of the private medical evidence obtained relevant to the claim discusses tinnitus, and the Veteran had provided no documentary evidence of any positive medical opinion.  A lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  Thus, his testimony in this regard is of no probative value.

Other than the lay evidence offered by the Veteran, there otherwise appears no favorable evidence.  As noted above, the service records do not show tinnitus, and tinnitus was not formally complained of until about 40 years following the Veteran's discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). VA examination in August 2010 resulted in a negative etiological opinion, largely based upon the lack of in-service complaints or treatment.  Recent VA examination in April 2014 did not even result in an assessment of tinnitus, and the Veteran denied having the condition or symptoms.  Nevertheless, to the extent that recurrent tinnitus has been present, the Board must conclude that it was not incurred in, or is otherwise attributable to, service, because the competent and probative evidence indicates otherwise.  Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

In February 2014, the Board remanded the claim for service connection of a bilateral foot disability to obtain a VA examination and opinion.  The Board specifically directed that the examiner was to assess any disability/ies of the feet and address the etiology of each assessed disability in relation to service.  

In April 2014, the Veteran was afforded a VA examination of the feet.  Examination resulted in assessment of bilateral hallux valgus (bunions), as well as bilateral pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws noted, and evidence of left calcaneal and talar surgery.  The examiner offered a negative etiological opinion on bilateral hallux valgus as related to service, and found no connection between the condition and the Veteran's bilateral ankle disability, to include by means of aggravation.  The examiner did not however comment on the etiology of pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws noted, and evidence of left calcaneal and talar surgery.  Thus, the examination report does not comply with the Board's remand directives, which require that each diagnosed foot disability be addressed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").   Accordingly, the examination report should be returned for an addendum opinion.  38 C.F.R. § 4.2.
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of a disability on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After the development directed in paragraph 1 has been completed, return the matter to the examiner that conducted the April 2014 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed bilateral foot disorder.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that diagnosed pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws, or evidence of left calcaneal and talar surgery had its/their clinical onset during service or is/are related to any in-service disease, event or injury.  

Attention is invited to the Veteran' slay assertions that he experienced bilateral ankle sprains during service (a September 1969 STR documents complaints and treatment for a right ankle sprain).  Attention is also invited to the May 1970 discharge reports of medical examination and history, which are both negative for foot disorders.

If the examiner concludes, for either pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws noted or evidence of left calcaneal and talar surgery, that any such disability is less likely than not incurred or otherwise attributable to service, the examiner is asked to address whether it is at least as likely as not that any such disability was caused or aggravated by the now service-connected left ankle and right ankle disabilities.  

If the examiner finds aggravation by service-connected disability of the ankles, the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.  

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


